Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to Remarks/Amendments/Arguments filed on 07/27/2022.
Claims 113,115-120,122-127,129-134 and 136-140 are pending in this Office Action. Claims 113, 120, 127 and 134 are independent.
Information Disclosure Statement
The information disclosure statements filed 11/12/2021 and 03/12/2022 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Priority
Applicant’s claim for the benefit of prior-filed applications 15802348, filed 11/02/2017 ,now U.S. Patent #10725989, 15802348 is a continuation of 15214168, filed 07/19/2016, now U.S. Patent #9842130, 15214168 is a continuation of 14625473, filed 02/18/2015, now U.S. Patent #9411841, 14625473 is a continuation of 14086808, filed 11/21/2013, now U.S. Patent #9002862,  14086808 is a continuation of 12627816, filed 11/30/2009, now U.S. Patent #8612461, 12627816 is a continuation of 11006440, filed 12/06/2004 ,now U.S. Patent #7636727 and 11006440 Claims Priority from Provisional Application 60632203, filed 11/30/2004, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 113,115-120,122-127,129-134 and 136-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10725989. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 10725989 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-15 of the instant application is fully disclosed by the U.S. Patent No. 10725989.
The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 10725989.
Instant Application
Note: Claims 120…140 and 113 …
U.S. Patent No. 10725989
Note: Claims 10-33 and 1-9
120. An apparatus to generate a complex two-dimensional graphical hierarchy for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in a form of a tree hierarchy, the apparatus comprising: 
means for accessing instructions from one or more physical memory devices for execution by one or more processors; 
means for executing instructions accessed from the one or more physical memory devices by the one or more processors; 
means for storing, in the at least one of the physical memory devices, signal values resulting from having executed the instructions on the one or more processors, 
wherein the one or more physical memory devices also store a database, or a portion thereof; 
wherein the accessed instructions to transform the database, or the portion thereof, to tree hierarchies; and 
wherein the means for executing the accessed instructions comprises: 

means for generating at least some tree hierarchy structures and associated tree label values; 

means for determining, for the at least some tree hierarchy structures and associated tree label values that were generated, symbol values associated therewith; and 
means for storing, in the at least one of the physical memory devices, the symbol values;
 wherein the means for generating the at least some tree hierarchy structures and associated tree label values comprises for respective ones of the at least some tree hierarchy structures and associated tree label values:  
means for identifying subtree hierarchies coupled to a root node.












122. The apparatus of claim 120, the symbol values comprising numerical values and the apparatus further comprising: 
means for associating the generated at least some tree hierarchy structures and associated tree label values with a numerical value.

123. The apparatus of claim 122, wherein the numerical value associated with the tree hierarchy structure and associated tree label values of the at least some tree hierarchy structures and associated tree label values is based, at least in part, upon numerical values associated with the particular subtree hierarchies generated from the tree hierarchy structures.

124. The apparatus of claim 120, the symbol values comprising numeral values and the apparatus further comprising: 
means for identifying the at least some generated tree hierarchy structures and associated tree label values as respectively being a composite of subtree hierarchies according to an arrangement of subtree hierarchies, the subtree hierarchies, in the composite of subtree hierarchies, respectively being associated with a numerical value based, at least in part, upon an association, and 
wherein the numerical value associated with the tree hierarchy and associated tree label values comprises a combination of the numerical values associated with the subtree hierarchies in the composite of subtree hierarchies.

125. The apparatus of claim 120, further comprising a 
means for comparing a symbol value representing a tree hierarchy structure and associated tree label vales to other symbol values, stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the symbol value, wherein a correspondence between the symbol value and at least one of other symbol values in the database, or the portion thereof, is indicative of a presence of content in electronic content corresponding to the at least one of the other symbol values stored in the database, or the portion thereof, and is indicative of one or more locations thereof in the database, or the portion thereof.

126. The apparatus of claim 120, further comprising: means for comparing a numerical value representing a tree hierarchy structure and associated tree label values to other numerical values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the numerical value, 
wherein a correspondence between the numerical values and at least one of the other numerical values in the database, or the portion thereof, is indicative of a presence of content in electronic content corresponding to the at least one of the other numerical values stored in the database, or the portion thereof, and is indicative of one or more locations thereof in the database, or the portion thereof.




















127. An apparatus comprising: 
one or more processors coupled to one or more physical memory devices to store executable instructions and to store binary digital signal quantities as physical memory states, wherein the executable instructions being accessible from the physical memory devices for execution by one or more processors; and 
the one or more processors able to store in at least one of the physical memory devices, binary digital signal quantities, if any, that are to result from execution of the instructions on the one or more processors, wherein the one or more physical memory devices also store a database or a portion thereof and 
wherein the executable instructions being accessible from the physical memory devices to transform the database, or portion thereof, to one or more tree hierarchies; and 
wherein the executable instructions further to: 
generate at least some tree hierarchy structures and associated tree labeled values; 
determine, for the at least some tree hierarchy structures and associated tree labeled values that were generated, symbol values to be associated therewith; 
store, in the at least one of the physical memory devices, the symbol values; and 
for respective ones of the at least some tree hierarchy structures and associated tree label values, 
identify subtree hierarchies to be coupled to a root node.










129. The apparatus of claim 127, wherein the symbol values to comprise numerical values and the executable instructions further to: 
associate the to be generated at least some tree hierarchy structures and associated tree label values a numerical value.

130. The apparatus of claim 129, wherein the numerical value to be associated with a tree hierarchy structure and associated tree labeled values of the at least some tree hierarchy structures and associated tree label values is to be based, at least in part, upon numerical values to be associated with the at least some subtree hierarchies to be generated from the tree hierarchy structure.

131. The apparatus of claim 127, wherein the symbol values to comprise numerical values and the executable instructions further to: 
identify the at least some generated tree hierarchy structures and associated tree label values as respectively being a composite of subtree hierarchies according to arrangements of subtree hierarchies, the subtree hierarchies in the composite of subtree hierarchies to respectively be associated with a numerical value to be based, at least in part, upon an association, and wherein the numerical value to be associated with the at least some tree hierarchy structures and associated tree label values to comprise a combination of the numerical values to be associated with the subtree hierarchies in the composite of subtree hierarchies.

132. The apparatus of claim 127, wherein the tree hierarchy generation instructions to further comprise executable instructions to compare a symbol value representing a tree hierarchy structure and associated tree label values to other symbol values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the symbol value, wherein a correspondence between the symbol values and at least one of the other symbol values in the database, or the portion thereof, is to be indicative of a presence of content in electronic content corresponding to the at least one of the other symbol values stored in the database, or the portion thereof, and is to be indicative of one or more locations thereof in the database, or the portion thereof.

133. The apparatus of claim 129, wherein the tree hierarchy generation instructions to further comprise executable instructions to compare a numerical value representing a tree hierarchy structure and associated tree label values to other numerical values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the numerical value, wherein a correspondence between the numerical values and at least one of the other numerical values in the database, or the portion thereof, is indicative of a presences of content in electronic content corresponding to the at least one of the other numerical values stored in the database, or the portion thereof, and is indicative of one or more locations thereof in the database, or the portion thereof.

10. An apparatus to generate a complex two-dimensional graphical hierarchy for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in the form of a tree hierarchy, the apparatus comprising: 
means for accessing instructions from one or more physical memory devices for execution by one or more processors; 
means for executing instructions accessed from the one or more physical memory devices by the one or more processors; 
means for storing, in the at least one of the physical memory devices, signal values resulting from having executed the instructions on the one or more processors; 
wherein the accessed instructions to generate tree hierarchies; and 




wherein the means for executing the accessed tree hierarchy generation instructions comprises: 
means for generating at least some tree hierarchy structures and associated edge label values out of a set of possible tree hierarchies; 
means for determining, for the generated at least some tree hierarchy structures and associated edge label values, symbols associated therewith; and 
means for storing, in the at least one of the physical memory devices, the symbols.





















11. The apparatus of claim 10, wherein the means for generating at least some tree hierarchy structures and associated edge label values comprises for respective ones of the at least some tree hierarchy structures and associated edge label values: 
means for identifying arrangements of subtree hierarchy slots coupled to a root node; 
means for determining one or more allocations of nodes among the subtree hierarchy slots in an identified arrangement of subtree hierarchy slots, a subtree hierarchy slot being allocated a portion of the nodes; and 
means for generating more than one possible subtree hierarchies, configurable from the portion of the nodes allocated to the subtree hierarchy slot.

12. The apparatus of claim 11, the symbols comprising numerals and the apparatus further comprising: 
means for associating the generated more than one possible subtree hierarchies for a subtree hierarchy slot with a numeral; and 
means for determining the numeral associated with a tree hierarchy structure and associated edge label values generated from an allocation of the nodes among subtree hierarchies based, at least in part, upon a combination of the numerals, associated with particular subtree hierarchies generated from the allocation of nodes.

13. The apparatus of claim 12, wherein the numeral associated with the tree hierarchy structure and associated edge label values generated from an allocation of the nodes is based, at least in part, upon a combination of the numerals associated with the particular subtree hierarchies generated from the allocation of nodes.

14. The apparatus of claim 11, the symbols comprising numerals and the apparatus further comprising: means for identifying tree hierarchy structures and associated edge label values, represented by one or more signal values, as respectively being a composite of subtree hierarchies according to one of the arrangement of subtree hierarchy slots, nodes being allocated among the composite of subtree hierarchies, the subtree hierarchies, in the composite of subtree hierarchies, respectively having a particular configuration of nodes which are allocated to the subtree hierarchy and being associated with a numeral based, at least in part, upon the association among the allocated nodes, and wherein the numeral associated with the tree hierarchy comprises a combination of the numerals associated with the subtree hierarchies in the composite of subtree hierarchies.

15. The apparatus of claim 10, the means for generating the at least some tree hierarchy structures and associated edge labeled values out of the set of possible tree hierarchies comprises means for generating the at least some tree hierarchy structures and associated edge labeled values out of the set of possible tree hierarchies configurable from a fixed number of nodes, N.















16. An apparatus comprising: 
one or more processors coupled to one or more physical memory devices to store executable instructions and to store binary digital signal quantities as physical memory states, wherein the executable instructions being accessible from the physical memory devices for execution by one or more processors; and 
the one or more processors able to store in at least one of the physical memory devices, binary digital signal quantities, if any, that are to result from execution of the instructions on the one or more processors, wherein the accessed executable instructions to generate tree hierarchies; and 
wherein the accessed tree hierarchy generate instructions further to: 




generate at least some tree hierarchy structures and associated edge labeled values out of a set of possible tree hierarchies; 
determine, for the to be generated at least some tree hierarchy structures and associated edge labeled values, symbols to be associated therewith; and 
store, in the at least one of the physical memory devices, the symbols.















17. The apparatus of claim 16, wherein the accessed tree hierarchy instructions further to: for respective ones of the at least some tree hierarchy structures and associated edge labeled values, identify arrangements of subtree hierarchy slots to be coupled to a root node; determine one or more allocations of nodes among the subtree hierarchy slots in a to be identified arrangement of subtree hierarchy slots, a subtree hierarchy slot to be allocated a portion of the nodes; and generate more than one possible subtree hierarchies configurable from the portion of the nodes to be allocated to the subtree hierarchy slot.

18. The apparatus of claim 17, wherein the symbols to comprise numerals and the accessed tree hierarchy instructions further to: associate the to be generated more than one possible subtree hierarchies for a subtree hierarchy slot with a numeral; and determine the numeral to be associated with a tree hierarchy structure and associated edge label values to be generated from an allocation of the nodes among subtree hierarchies to be based, at least in part, upon a combination of the numerals to be associated with particular subtree hierarchies to be generated from the allocation of nodes.

19. The apparatus of claim 18, wherein the numeral to be associated with the tree hierarchy structure and associated edge labeled value to be generated from an allocation of the nodes is to be based, at least in part, upon a combination of the numerals to be associated with the particular subtree hierarchies to be generated from the allocation of nodes.

20. The apparatus of claim 17, wherein the symbols to comprise numerals and the accessed tree hierarchy instructions further to: identify the generated tree hierarchy structures and associated edge label values as respectively being a composite of subtree hierarchies according to one of the arrangement of subtree hierarchy slots, nodes to be allocated among the composite of subtree hierarchies, the subtree hierarchies in the composite of subtree hierarchies to respectively have a particular configuration of nodes which are to be allocated to the subtree hierarchy and to be associated with a numeral to be based, at least in part, upon the association among the allocated nodes, and wherein the numeral to be associated with the tree hierarchy structure to comprise a combination of the numerals to be associated with the subtree hierarchies in the composite of subtree hierarchies.

21. The apparatus of claim 16, wherein the accessed tree hierarchy instructions further to generate the at least some tree hierarchy structures and associated edge label values out of the set of possible tree hierarchies configurable from a fixed number of nodes, N.

22. The apparatus of claim 16, wherein the tree hierarchy generation instructions to determine for the to be generated at least some tree hierarchy structures and associated edge label values symbols to be associated therewith further to comprise executable instructions to access a data structure in a database in the one or more physical memory devices to identify symbols to be associated with the at least some tree hierarchy structures and associated edge label values.

23. The apparatus of claim 22, wherein the tree hierarchy generation instructions to determine symbols for the to be generated at least some tree hierarchy structures and associated edge label values to further comprise executable instructions to perform a table look up operation to determine the symbols to be associated with the to be generated at least some tree hierarchy structures and associated edge label values.

24. The apparatus of claim 16, wherein the tree hierarchy generation instructions to further comprise executable instructions to compare a symbol representing a tree hierarchy structure and associated edge label values to other symbols stored in a database in the one or more physical memory devices to detect a present of the symbol, wherein a correspondence between the symbol and at least one of the other symbols in the database is to be indicative of a presence of content in electronic content corresponding to the at least one of the other symbols stored in the database and is to be indicative of one or more locations thereof in the database.

134. An article comprising: 
a non-transitory storage medium comprising instructions stored thereon, wherein the instructions being accessible from the non-transitory storage medium stored as physical memory states on one or more physical memory devices, the one or more physical memory devices to be coupled to one or more processors able to execute the instructions stored as physical memory states, the one or more physical memory devices also able to store binary digital signals quantities, if any, as physical memory states, that are to result from execution of the instructions on the one or more processors, wherein the one or more physical memory devices also store a database, or a portion thereof; 
wherein the executable instructions to transform the database, or the portion thereof, to one or more tree hierarchies; and 
wherein tree hierarchy transformation instructions further to: 
generate at least some tree hierarchy structures and associated tree label values; 
determine, for the at least some tree hierarchy structures and associated tree label values, symbol values to be associated therewith; 
store, in the at least one of the physical memory devices that were generated, the symbol values; and
for respective ones of the at least some tree hierarchy structures and associated tree label values, 
identify subtree hierarchies to be coupled to a root node.
25. An article comprising: 
a non-transitory storage medium comprising instructions stored thereon, wherein the instructions being accessible from the non-transitory storage medium stored as physical memory states on one or more physical memory devices, the one or more physical memory devices to be coupled to one or more processors able to execute the instructions stored as physical memory states, the one or more physical memory devices also able to store binary digital signals quantities, if any, as physical memory states, that are to result from execution of the instructions on the one or more processors, wherein the executable instructions to generate tree hierarchies; and 

wherein tree hierarchy generation instructions further to: 



generate at least some tree hierarchy structures and associated edge label values out of a set of possible tree hierarchies; 
determine, for the to be generated at least some tree hierarchy structures and associated edge label values, symbols to be associated therewith; and 
store, in the at least one of the physical memory devices, the symbols.
136. The article of claim 134, the symbol values to comprise numerical values and the instructions being further executable by the one or more processors to: associate the to be generated at least some hierarchy structures and associated tree label values with a numerical value.

137. The article of claim 136, wherein the numerical value to be associated with a tree hierarchy structure and associated tree label values of the at least some tree hierarchy structures and associated tree label values is to be based, at least in part, upon numerical values to be associated with particular subtree hierarchies to be generated from the tree hierarchy structure.

138. The article of claim 134, wherein the symbol values comprise numerical values and the instructions being further executable by the one or more processors to: 
identify the at least some generated tree hierarchy structures and associated tree label values as respectively being a composite of subtree hierarchies to be according to an arrangement of subtree hierarchies, the subtree hierarchies in the composite of subtree hierarchies respectively to be associated with a numerical value based, at least in part, upon an association, and wherein the numerical values to be associated with the at least some tree hierarchy structures and associated tree label values to comprise a combination of the numerical values to be associated with the subtree hierarchies in the composite of subtree hierarchies.

139. The article of claim 134, wherein the tree hierarchy generation instructions to further comprise executable instructions to compare a symbol value representing a tree hierarchy structure and associated tree label values to other symbol values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the symbol value, wherein a correspondence between the symbol value and at least one of the other symbol values in the database, or the portion thereof, is to be indicative of a presence of content in electronic content corresponding to the at least one of the other symbol values stored in the database and is to be indicative of one or more locations thereof in the database, or the portion thereof.

140. The article of claim 136, wherein the tree hierarchy generation instructions to further comprise executable instructions to compare a numerical value representing a tree hierarchy structure and associated tree label values to other numerical values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the numerical value, wherein a correspondence between the numerical value and at least one of the other numerical values in the database, or the portion thereof, is indicative of a presences of content in electronic content corresponding to the at least one of the other numerical values stored in the database, or the portion thereof, and is indicative of one or more locations thereof in the database, or the portion thereof.


































26. The article of claim 25, the instructions being further executable by the one or more processors to: for respective ones of the at least some tree hierarchy structures and associated edge label values, identify arrangements of subtree hierarchy slots to be coupled to a root node; determine one or more allocations of nodes among the subtree hierarchy slots in a to be identified arrangement of subtree hierarchy slots, a subtree hierarchy slot to be allocated a portion of the nodes; and generate more than one possible subtree hierarchies to be configured from the portion of the nodes to be allocated to the subtree hierarchy slot.

27. The article of claim 26, the symbols to comprise numerals and the instructions being further executable by the one or more processors to: associate the to be generated more than more possible subtree hierarchies for subtree hierarchy slot with a numeral; and determine the numeral to be associated with a tree hierarchy structure and associated edge label values to be generated from an allocation of the nodes among subtree hierarchies to be based, at least in part, upon a combination of the numerals to be associated with particular subtree hierarchies to be generated from the allocation of nodes.

28. The article of claim 27, wherein the numeral to be associated with the tree hierarchy structure and associated edge label values to be generated from an allocation of the nodes is to be based, at least in part, upon a combination of the numerals to be associated with the particular subtree hierarchies to be generated from the allocation of nodes.

29. The article of claim 26, the symbols to comprise numerals and the instructions being further executable by the one or more processors to: identify the generated tree hierarchies hierarchy structures and associated edge label values as respectively being a composite of subtree hierarchies to be according to one of the arrangement of subtree hierarchy slots, nodes to be allocated among the composite of subtree hierarchies, the subtree hierarchies in the composite of subtree hierarchies respectively to have a particular configuration of nodes which are to be allocated to the subtree hierarchy and to be associated with a numeral based, at least in part, upon said association among the allocated nodes, and wherein the numeral to be associated with the tree hierarchy structure to comprise a combination of the numerals to be associated with the subtree hierarchies in the composite of subtree hierarchies.

30. The article of claim 25, the instructions being further executable by the one or more processors to generate the at least some tree hierarchy structures and associated edge label values out of the set of possible tree hierarchies configurable from a fixed number of nodes, N.

31. The article of claim 25, wherein the tree hierarchy generation instructions to determine for the to be generated at least some tree hierarchy structures and associated edge label values symbols to be associated therewith further to comprise executable instructions to access a data structure in a database in the one or more physical memory devices to identify symbols to be associated with the at least some tree hierarchy structures and associated edge label values.

32. The article of claim 31, wherein the tree hierarchy generation instructions to determine symbols for the to be generated at least some tree hierarchy structures and associated edge label values to further comprise executable instructions to perform a table look up operation to determine the symbols to be associated with the to be generated at least some tree hierarchy structures and associated edge label values.

33. The article of claim 25, wherein the tree hierarchy generation instructions to further comprise executable instructions to compare a symbol representing a tree hierarchy structure and associated edge label values to other symbols stored in a database in the one or more physical memory devices to detect a presence of the symbol, wherein a correspondence between the symbol and at least one of the other symbols in the database is to be indicative of a presence of content in electronic content corresponding to the at least one of the other symbols stored in the database and is to be indicative of one or more locations thereof in the database.
113. A method of generating complex two-dimensional graphical hierarchies for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in a form of a tree hierarchy, the method comprising: 
accessing instructions from one or more physical memory devices for execution by one or more processors; 
executing instructions accessed from the one or more physical memory devices by the one or more processors; 
storing, in the at least one of the physical memory devices, signal values resulting from having executed the instructions on the one or more processors, 
wherein the one or more physical memory devices also store a database or a portion thereof; 
wherein the accessed instructions to transform the database, or the portion thereof, to one or more tree hierarchies; and 
wherein executing the accessed instructions further comprises: 
generating at least some tree hierarchy structures and associated tree label values; 

determining, for the at least some tree hierarchy structures and associated tree label values that were generated, symbol values associated therewith; 
storing, in the at least one of the physical memory devices, the symbol values; and 
for respective ones of the at least some tree hierarchy structures and associated tree label values, identifying subtree hierarchies coupled to a root node.
1. A method of generating complex two-dimensional graphical hierarchies for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in the form of a tree hierarchy, the method comprising: 
accessing instructions from one or more memory devices for execution by one or more processors; 
executing instructions accessed from the one or more physically memory devices by the one or more processors; 
storing, in the at least one of the physical memory devices, signal values resulting from having executed the instructions on the one or more processors; wherein the accessed instructions to generate tree hierarchies; and 
wherein executing the accessed tree hierarchy generation instructions further comprising: 



generating at least some tree hierarchy structures and associated edge label values out of a set of possible tree hierarchies; 
determining, for the generated at least some tree hierarchy structures and associated edge label values, symbols associated therewith; and 
storing, in the at least one of the physical memory devices, the symbols.
115. The method of claim 113, wherein the symbol values comprise numerical values, the method further comprising: associating the generated at least some tree hierarchy structures and associated tree label values with a numerical value.

116. The method of claim 115, wherein the numerical value associated with a tree hierarchy structure and associated tree label value of the at least some tree hierarchy structures and associated tree label values is based, at least in part, upon numerical values associated with particular subtree hierarchies generated from the tree hierarchy structure.

117. The method of claim 113, wherein the symbol values comprise numerical values, and the method further comprising: 
identifying the at least some generated tree hierarchy structures and associated tree label values as respectively being a composite of subtree hierarchies according to an arrangement of subtree hierarchies, the subtree hierarchies in the composite of subtree hierarchies respectively being associated with a numerical value based, at least in part, upon an association, and wherein the numerical value associated with the at least some tree hierarchy structures and associated tree label values comprises a combination of the numerical values associated with the subtree hierarchies in the composite of subtree hierarchies.

118. The method of claim 113, further comprising: comparing a symbol value representing a tree hierarchy structure and associated tree label value to other symbol values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the symbol value, wherein a correspondence between the symbol value and at least one of the other symbol values in the database, or the portion thereof, is indicative of a presence of content in electronic content corresponding to the at least one of the other symbol values stored in the database, or the portion thereof, and is indicative of one or more locations thereof in the database, or the portion thereof.

119. The method of claim 115, further comprising: comparing a numerical value representing a tree hierarchy structure and associated tree label values to other numerical values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the numerical value, wherein a correspondence between the numerical value and at least one of the other numerical values in the database, or the portion thereof, is indicative of a presence of content in electronic content corresponding to the at least one of the other numerical values stored in the database, or the portion thereof, and is indicative of one or more locations thereof in the database, or the portion thereof.
2. The method of claim 1, the method further comprising: for respective ones of the at least some tree hierarchy structures and associated edge label values, identifying arrangements of subtree hierarchy slots coupled to a root node; for an arrangement of subtree hierarchy slots: determining one or more allocations of nodes among the subtree hierarchy slots in the arrangement, a subtree hierarchy slot being allocated a portion of the nodes; and for the subtree hierarchy slots, generating more than one or possible subtree hierarchies configurable from the portion of the nodes allocated to the subtree hierarchy slot.

3. The method of claim 2, wherein the symbols comprise numerals, the method further comprising: associating the generated more than one possible subtree hierarchies for a subtree hierarchy slot with a numeral; and determining the numeral associated with a tree hierarchy structure and associated edge label values generated from an allocation of the nodes among subtree hierarchies based, at least in part, upon a combination of the numerals associated with particular subtree hierarchies generated from the allocation of nodes.

4. The method of claim 3, wherein the numeral associated with the tree hierarchy structure and associated edge label values generated from an allocation of the nodes is based, at least in part, upon a combination of the numerals associated with the particular subtree hierarchies generated from the allocation of nodes.

5. The method of claim 2, wherein the symbols comprise numerals, and the method further comprises: identifying the generated tree hierarchy structures and associated edge label values as respectively being a composite of subtree hierarchies according to one of the arrangements of subtree hierarchy slots, nodes being allocated among the composite of subtree hierarchies, the subtree hierarchies in the composite of subtree hierarchies respectively having a particular configuration of nodes which are allocated to the subtree hierarchy and being associated with a numeral based, at least in part, upon the association among the allocated nodes, and wherein the numeral associated with the tree hierarchy structure and associated edge label values comprises a combination of the numerals associated with the subtree hierarchies in the composite of subtree hierarchies.

6. The method of claim 1, wherein the generating the at least some tree hierarchy structures and associated edge label values out of the set of possible tree hierarchies comprises generating the at least some tree hierarchy structures and associated edge label values out of the set of possible tree hierarchies configurable from a fixed number of nodes, N.

7. The method of claim 1, wherein the determining for the generated at least some tree hierarchy structures and associated edge label values symbols associated therewith comprises accessing a data structure stored in one of the physical memory devices to identify the symbols associated with the at least some tree hierarchy structures and associated edge label values.

8. The method of claim 7, wherein the accessing the date structure stored in the one or more physical memory devices to identify the symbols associated with the at least some tree hierarchy structures and associated edge label values comprises performing a table look up operation to determine the symbols associated with the at least some tree hierarchy structures and associated edge label values.

9. The method of claim 1, further comprising: comparing a symbol representing a tree hierarchy structure and associated edge label values to other symbols stored in a database in the one or more physical memory devices to detect a presence of the symbol, wherein a correspondence between the symbol and at least one of the other symbols in the database is indicative of a presence of content in electronic content corresponding to the at least one of the other symbols stored in the database and is indicative of one or more locations thereof in the database.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Allowable Subject Matter
Claims 113,115-120,122-127,129-134 and 136-140 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of Patent No 10725989. 
The claims 113,115-120,122-127,129-134 and 136-140 would be allowable if the above rejections are withdrawn as a necessity to a filing of terminal disclaimer against the U.S. Patent No 10725989. 
The following is the Examiner's statement of reasons for allowance:
In light of prosecution histories of the series of parent applications and current endeavor on the instant application, thorough searches and investigations on prior art have been conducted on the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.).
However, no references previously cited or newly searched are considered the closest art disclosing partially the subject matters recited in the instant application, especially on the subject matters of generating complex two-dimensional graphical hierarchies for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in a form of a tree hierarchy.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited.
Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlicky, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 2, 2022